Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  156086                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  RITA KENDZIERSKI, BONNIE HAINES,                                                                         Kurtis T. Wilder
  GREG DENNIS, LOUISE BERTOLINI, JOHN                                                                Elizabeth T. Clement,
  BARKER, JAMES COWAN, VINCENT                                                                                        Justices
  POWIERSKI, ROBERT STANLEY, ALAN
  MOROSCHAN, and GAER GUERBER, on
  Behalf of Themselves and All Others Similarly
  Situated,
               Plaintiffs-Appellees,
  v                                                                 SC: 156086
                                                                    COA: 329576
                                                                    Macomb CC: 2010-001380-CK
  MACOMB COUNTY,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 18, 2017
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The appellant shall file a supplemental brief within 42 days of the date of this order. In
  addition to the brief, the appellant shall electronically file an appendix conforming to
  MCR 7.312(D)(2). In the brief, citations to the record must provide the appendix page
  numbers as required by MCR 7.312(B)(1). The appellees shall file a supplemental brief
  within 21 days of being served with the appellant’s brief. The appellees shall also
  electronically file an appendix, or in the alternative, stipulate to the use of the appendix
  filed by the appellant. A reply, if any, must be filed by the appellant within 14 days of
  being served with the appellees’ brief. The parties should not submit mere restatements
  of their application papers.

         The Michigan Municipal League, Michigan Association of Counties, Michigan
  Townships Association, State Bar of Michigan Public Corporation Law Section, State
  Bar of Michigan Labor Law Section, and the American Federation of State, County, and
  Municipal Employees are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 24, 2018
           t0117
                                                                               Clerk